





AMENDMENT N0. 12
NON-COMPETITION AGREEMENT




AMENDMENT NO. 12, dated as of August 8, 2010, among The STUDENT LOAN
CORPORATION, a Delaware corporation (“Company”), CITIBANK, N.A., a national
banking association (“Citibank”), CITIGROUP INC., a Delaware corporation and the
ultimate parent of Citibank (“Citigroup” and, together with Citibank, the
“Parents”).




WHEREAS, the Company, Citibank (successor by merger to Citibank (New York
State)), and Citicorp, a Delaware corporation, have heretofore entered into a
Non-Competition Agreement, dated as of December 22, 1992, the term of which was
extended pursuant to a letter agreement dated November 1, 1999, the term of
which was further extended pursuant to Amendment No. 1 dated as of June 22,
2000, Amendment No. 2 dated as of June 22, 2001, Amendment No. 3 dated as of May
5, 2002, Amendment No. 4 dated as of June 22, 2003, Amendment No. 5 dated as of
June 22, 2004, Amendment No. 6 dated as of June 22, 2005, Amendment No. 7 dated
as of June 22, 2006, Amendment No. 8 dated as of June 22, 2007, Amendment No. 9
dated as of June 22, 2008, Amendment No. 10 dated as of August 8, 2008, and
Amendment No. 11 dated as of August 8, 2009, and Citigroup Inc. was substituted
as a party in lieu of Citicorp (the Non-Competition agreement, as so extended
and amended, being referred to herein as the “Agreement”); and




WHEREAS, the parties wish to further amend the Agreement.




NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Citibank and Citigroup hereby consent and agree as
follows:




SECTION 1. Unless otherwise defined in this Amendment No. 12, all defined terms
used therein shall have the meanings ascribed to such terms in the Agreement.




SECTION 2. The term of the Agreement (originally scheduled to expire on December
22, 1999, and previously extended to August 8, 2010) shall be extended for an
additional twelve (12) months to August 8, 2011.




SECTION 3. This Amendment No. 12 may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.




SECTION 4.  From and after the date of this Amendment No. 12, all references in
the Agreement to this “Agreement” shall refer to the Agreement as amended hereby
and all references in the Agreement to the “seventh anniversary” of the
Agreement shall be deemed amended to refer to August 8, 2011.


 
IN WITNESS WHEREOF, the Company, Citibank and Citigroup have each caused this
Amendment No. 12 to the Agreement to be duly executed by the respective officers
as of the day and year first above written.




 



THE STUDENT LOAN CORPORATION    
By:
/s/ Michael J. Reardon   Name: Michael J. Reardon    Title: Principal Executive
Officer     

 
 

CITIBANK, N.A.    
By:
/s/ John Baumgartner   Name: John Baumgartner   Title: Director    

 
 

CITIGROUP INC.    
By:
/s/ Michael Zuckert   Name: Michael Zuckert   Title: Deputy General Counsel    


 
 


 



 



